                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION
                                   No. 5:19-cv-52-DSC

WILLIAM BARNES,                        )
                                       )
                        Plaintiff,     )
                                       )
                v.                     )
                                       )                   ORDER
ANDREW SAUL,                           )
Commissioner of Social Security,       )
                                       )
                        Defendant.     )


       This action being submitted to the Court for an order upon Plaintiff’s showing that the

Commissioner of Social Security should pay the sum of $24,000.00 for attorney’s fees,

representing less than twenty-five per cent of Plaintiff’s accrued back benefits, to be paid from

Plaintiff’s back benefits pursuant to § 406(b) of the Social Security Act. It also appearing that

upon receipt of the 406(b) fee, Plaintiff’s counsel shall pay to Plaintiff the lesser total EAJA fees

of $9,714.00.

       It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff’s

counsel, Charlotte W. Hall, the sum of $24,000.00, sent to her office at P.O. Box 58129, Raleigh,

North Carolina 27658, and that Plaintiff’s counsel pay to Plaintiff the sum of $9,714.00 and upon

the payment of such sums, this case is dismissed with prejudice.

       SO ORDERED.

                                     Signed: May 7, 2021
